Citation Nr: 0823004	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  07-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to October 
1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2006 and November 2006 rating decisions in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania denied service connection 
for the cause of the veteran's death.  

The appellant seeks benefits as the veteran's surviving 
spouse. 

The appellant testified before the Board sitting at the RO in 
May 2008.  A transcript of the hearing is associated with the 
claims file. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA must provide notice that 
includes (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  
In correspondence in February 2006, the RO provided a general 
notice of the requirements to substantiate a claim for DIC.  
However, the notice did not meet any of the above 
requirements.  Additional notice is necessary with an 
opportunity for the appellant to respond prior to 
adjudication of the claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of pertinent treatment records and requesting a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In correspondence in July 2006, August 2006, and at a Board 
hearing in May 2008, the appellant contended that the 
veteran's service-connected bronchiectasis and sinusitis 
contributed to the veteran's cardiopulmonary failure, the 
immediate cause of death listed on the death certificate.  In 
the May 2008 hearing, the appellant further contended that 
service connection under 38 U.S.C.A. § 1151 is warranted as a 
result of omissions in VA medical care because the veteran's 
recurrent lung cancer was not promptly detected and treated 
while he was under VA medical care as an outpatient and 
inpatient at the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania, in March and April 2005.   

The appellant also contended that the veteran should have 
been tested for tuberculosis, that the veteran may have 
acquired the disease while under VA treatment, and that the 
disease contributed to the cause of death.  Service medical 
records showed that the veteran was hospitalized and treated 
for pneumonia in 1949 in service.  The appellant contends 
that at that time the veteran was placed in close proximity 
to patients with tuberculosis.  One month after 
hospitalization at the VAMC in April 2005, the veteran was 
admitted to a private hospital for emergency treatment, in 
part for possible recurrent tuberculosis.  An assessment of 
the circumstances of VA medical treatment and possible 
omissions must be evaluated by an appropriately qualified 
physician. 

In many written statements and at the May 2008 hearing, the 
appellant identified several medical care providers and 
facilities that provided primary and specialized treatment of 
the veteran.  Records from some providers have not been 
requested or are incomplete.  No records have been requested 
from the veteran's pulmonary physician or primary care 
physician.  Records of treatment at a private hospital in May 
2005 are limited to a short discharge summary and do not show 
all diagnostic tests that may have been performed.  Records 
of VA care at VAMC Pittsburgh in the claims file are from 
October 2004 through February 2005.  Earlier records are 
necessary to show the course of treatment prior to diagnosis 
of recurrent lung cancer.  Later records up to the time of 
death including hospitalization in April 2005 are also 
necessary to evaluate the course of VA treatment.  

Finally, in May 2006, the veteran submitted a published 
medical study for the proposition that obstructive pulmonary 
diseases may increase the risk for lung cancer.  The RO did 
not address this evidence in the November 2006 rating 
decision or in a September 2007 statement of the case.  
However, in the statement of the case, the RO cited an 
American Lung Association internet article entitled 
Bronchiectasis Fact Sheet dated January 2005 and concluded 
that there is no known association between bronchiectasis and 
the subsequent development of lung cancer.  The article 
contains no facts or opinions to support this conclusion.  
Regardless, any evaluation of either article or any other 
article or treatise requires medical expertise and knowledge 
of the veteran's particular clinical status.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative with notice that that 
includes (1) a statement of the 
conditions, if any, for which a veteran 
was service connected at the time of his 
or her death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.  

2.  Request that the appellant provide 
the complete names, addresses, and 
authorization for release of records of 
medical care of the veteran from the 
following providers:

        a.  Dr. Strimlan, pulmonary specialist.

b.  Dr. A. S. Ahmed, primary care 
physician. 

c.  St. Clair Memorial Hospital, 
Pittsburgh, Pennsylvania.

Then request copies of the complete 
records of care from each provider and 
from VAMC Pittsburgh for the period 
January 2004 to May 2005.  Associate any 
records obtained with the claims file. 

3.  Thereafter, provide the claims file 
to an appropriately qualified VA 
physician who did not previously 
participate in the veteran's course of 
treatment.  Request that the physician 
review the claims file and note review of 
the claims file in the report.  Request 
that the physician provide an evaluation 
of the veteran's primary and contributory 
causes of death and provide an opinion 
whether it is at least as likely as not 
(50 percent probability or greater) that:  

a.  the veteran's service connected 
bronchiectasis or sinusitis was a 
principal or a contributory cause of 
death.  [A disability is the principal 
cause of death if it was the immediate or 
underlying cause of death, or was 
etiologically related to the death.  A 
disability is a contributory cause of 
death if it contributed substantially or 
materially to the cause of death, 
combined to cause death, aided or lent 
assistance to producing death.  It is not 
sufficient that it casually shared in 
producing death, but, rather, there must 
have been a causal connection.]  The 
physician should comment on the medical 
articles submitted as evidence in the 
file and their applicability to the 
veteran's particular clinical status; 

b.  the veteran had recurrent 
tuberculosis that was related to exposure 
to patients in service and whether 
tuberculosis was a principal or 
contributory cause of death; and 

c. the veteran sustained additional 
disability as a result of VA 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA in 
furnishing the treatment, or was an event 
not reasonably foreseeable; and the 
additional disability was proximate cause 
of any primary or contributory cause of 
death. 

4.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death, including pursuant to 
38 U.S.C.A. § 1151.  If the decision 
remains adverse to the appellant, provide 
the appellant and her representative with 
a supplemental statement of the case and 
an opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


